March 10, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE INTEREST OF K.L.S., A CHILD,

NO. 14-14-00428-CV

                     ________________________________

      Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on March 4, 2014. Having considered the motion and
found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for rendition of judgment in accordance with the parties’
agreement.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.